United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 13, 2019            Decided August 21, 2020

                         No. 18-5261

 CITIZENS FOR RESPONSIBILITY AND ETHICS IN WASHINGTON
                 AND NICHOLAS MEZLAK,
                       APPELLEES

                              v.

              FEDERAL ELECTION COMMISSION ,
                        APPELLEE

       CROSSROADS GRASSROOTS POLICY STRATEGIES,
                     APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:16-cv-00259)


    Thomas W. Kirby argued the cause for appellant. With
him on the briefs were Michael E. Toner and Andrew G.
Woodson.

     Bobby R. Burchfield was on the brief for amicus curiae
Mitch McConnell, Majority Leader of the United States Senate,
in support of appellant.

    Allen Dickerson and Zac Morgan were on the brief for
amicus curiae Institute for Free Speech in support of appellant.
                                 2

     Jeffrey M. Harris and Steven P. Lehotsky were on the brief
for amicus curiae the Chamber of Commerce of the United
States of America in support of appellant.

    Herbert W. Titus, Jeremiah L. Morgan, William J. Olson,
and Robert J. Olson were on the brief for amici curiae Free
Speech Coalition, et al. in support of defendant-appellant.

     Stuart McPhail argued the cause for appellee. With him
on the brief were Adam J. Rappaport and Nikhel S. Sus.

    Tara Malloy and Megan P. McAllen were on the brief for
amicus curiae Campaign Legal Center in support of plaintiffs-
appellees.

     Jennifer R. Cowan and Gary W. Kubek were on the brief
for amici curiae Senators Sheldon Whitehouse, Jon Tester, and
Richard Blumenthal in support of appellees.

    Before: SRINIVASAN , Chief Judge, GARLAND, Circuit
Judge, and WILLIAMS, Senior Circuit Judge.*

    Opinion for the Court filed by Chief Judge SRINIVASAN .

     SRINIVASAN, Chief Judge: In recent election cycles,
billions of dollars have been spent on political advertisements
known as “independent expenditures,” or IEs. IEs expressly

    *
        The late Senior Circuit Judge Stephen F. Williams was a
member of the panel at the time the case was argued and participated
in its consideration before his death on August 7, 2020. Because he
died before this opinion’s issuance, his vote was not counted. See
Yovino v. Rizo, 139 S. Ct. 706, 710 (2019). Judges Srinivasan and
Garland have acted as a quorum with respect to this opinion and
judgment. See 28 U.S.C. § 46(d).
                               3
urge the election or defeat of an identified candidate but
without coordination with any candidate. Most IEs are made
by organizations that fund their activities with donations.

     Some of those donations must be publicly disclosed under
a Federal Election Commission Rule. The Rule’s disclosure
obligation is relatively narrow, however, requiring an IE-
making organization to disclose a contribution only if it is
earmarked to support a particular IE. See 11 C.F.R.
§ 190.10(e)(1)(vi). Under the Rule, then, IE makers need not
disclose any donors who give with the intent of generally
supporting IEs, without an intent to support a specific one.

     The plaintiffs here, led by Citizens for Responsibility and
Ethics in Washington (CREW), claim that the narrow reach of
the Rule’s disclosure obligation is inconsistent with the Federal
Election Campaign Act. As CREW reads the statute, it requires
an IE maker to disclose any contributor who gives $200 in the
aggregate, without regard to any intent to support IEs or a
specific IE. At a minimum, CREW argues, donating to
generally support the making of IEs suffices to come within the
statute’s disclosure obligations.

     CREW brought an enforcement complaint before the
Commission alleging that a well-known IE-making entity,
Crossroads GPS, had violated the Rule by failing to disclose
certain contributors.       The Commission dismissed the
complaint, finding that none of the relevant donors had
intended to support a specific IE and that their contributions
therefore fell outside the Rule’s disclosure obligation.

    CREW then brought this action in the district court,
seeking to have the Rule’s circumscribed disclosure mandate
declared invalid as inconsistent with the statute. The district
court agreed with CREW and held that the Rule conflicts with
                               4
the plain terms of the statute’s broader disclosure requirements.
We read the statute the same way and thus affirm the district
court’s decision.

                               I.

                               A.

     The Federal Election Campaign Act (FECA), 52 U.S.C.
§ 30101 et seq., requires public disclosures by groups and
individuals that engage in certain election-related activities.
One such activity is the making of “independent expenditures,”
or IEs. An IE is a payment that (i) goes toward “expressly
advocating the election or defeat of a clearly identified
candidate” and (ii) “is not made in concert or cooperation with
or at the request or suggestion of such candidate,” a political
committee, or their agents. Id. § 30101(17). The FECA
imposes disclosure obligations on any entity (other than
political committees, which are separately regulated) that
makes over $250 worth of IEs in a calendar year. Id.
§ 30104(c).     Among those disclosure obligations is a
requirement that IE makers (we use the term to exclude
political committees) provide information about at least some
of the contributions they receive. The FECA defines a
“contribution” as a donation “made by any person for the
purpose of influencing any election for Federal office.” Id.
§ 30101(8)(A)(i).

     Two relevant FECA provisions call for IE makers to
disclose information about contributions. First, 52 U.S.C.
§ 30104(c)(1) states that IE makers “shall file a statement
containing the information required under subsection (b)(3)(A)
for all contributions received.” (Because the relevant FECA
provisions refer to all statutory subdivisions as “subsections,”
we do the same.) The cross-referenced subsection (b)(3)(A)
                               5
imposes disclosure obligations on political committees,
requiring them to “identif[y] each . . . person . . . who makes a
contribution to the reporting committee during the reporting
period, whose contribution or contributions have an aggregate
amount or value in excess of $200 within the calendar year . . .
together with the date and amount of any such contribution.”
Id. § 30104(b)(3)(A). Second, subsection 30104(c)(2)(C)
separately requires IE makers to disclose “each person who
made a contribution in excess of $200 . . . for the purpose of
furthering an independent expenditure.” Id. § 30104(c)(2)(C).

     Both of those provisions, which we will refer to by
shorthand as FECA (c)(1) and (c)(2)(C), were enacted in 1980.
See FECA Amendments of 1979, Pub. L. 96-187, 93 Stat. 1339
(1980). Shortly thereafter, the Federal Election Commission
issued implementing regulations. Amendments to Federal
Election Campaign Act of 1971: Regulations Transmitted to
Congress, 45 Fed. Reg. 15080, 15087 (Mar. 7, 1980). As
relevant here, one of those regulations requires IE makers to
disclose contributors only if they “made a contribution . . . for
the purpose of furthering the reported independent
expenditure.” 11 C.F.R. § 109.10(e)(1)(vi) (emphasis added).
As a result, whereas FECA (c)(2)(C) requires disclosure of
contributions “made for the purpose of furthering an
independent expenditure,” the Commission Rule requires
disclosure only of contributions “made for the purpose of
furthering the reported independent expenditure.” The Rule is
also silent as to the separate disclosure obligation set forth in
FECA (c)(1).
                                B.

     For many years, those disclosure obligations operated in
relative obscurity. Before 2010, a separate FECA provision
generally prohibited corporations and unions from making IEs
or contributing to support IEs. See 2 U.S.C. § 441b (2006),
                               6
invalidated by Citizens United v. FEC, 558 U.S. 310, 320–21
(2010). As a result of that ban, IEs made up a small portion of
overall election-related spending. And most IEs were made not
by individuals, who would have been subject to the Rule, but
by political committees.         See, e.g., Federal Election
Commission, Annual Report 1981 at 11, https://fec.gov/
resources/about-fec/reports/ar81.pdf (PACs made $14.1
million out of $16 million total IEs made).

     Things changed, though, following the Supreme Court’s
decision striking down the FECA’s prohibition on corporate
and union IE activity, Citizens United, 558 U.S. at 365, and our
court’s follow-on decision invalidating the FECA’s limits on
contributions to political committees as applied to “super
PACs,” i.e., committees whose sole function is to make IEs,
SpeechNow.org v. FEC, 599 F.3d 686 (D.C. Cir. 2010). After
those 2010 decisions, overall IE spending exploded: nearly
$1.4 billion worth of IEs were made during the 2016 election
cycle, compared to $143.7 million in the 2008 cycle and $63.9
million in the 2004 cycle. Total Outside Spending by Election
Cycle, Excluding Party Committees, Ctr. for Responsive Pol.,
https://www.opensecrets.org/outsidespending/cycle_tots.php
(last visited August 18, 2020) (entire cycle chart). IE spending
is now dominated by organized entities, such as super PACs
and 501(c)(4) social welfare organizations, rather than
individuals. See, e.g., 2016 Outside Spending, By Group, Ctr.
for Responsive Pol., https://www.opensecrets.org/outside
spending/summ.php?cycle=2016 (last visited August 18,
2020).

    Owing in part to the Rule’s narrow disclosure obligation,
a significant amount of IE spending now comes from
organizations that do not disclose their contributors. In fact,
more IEs were made by such entities during the 2016 election
cycle ($174.8 million) than the total amount of IEs made during
                               7
the 2008 cycle ($143.7 million). See id. What is more, the
same non-disclosing entities also contribute millions to
political committees, such as super PACs, in order to further
those committees’ political activities, including IEs. See R.
Sam Garrett, Cong. Research Serv., Super PACs in Federal
Elections: Overview and Issues for Congress 20 (2016),
https://fas.org/sgp/crs/misc/R42042.pdf. And while those
political committees must disclose their contributors, that
reveals little when a contributor is an entity that need not
identify its own underlying donors. In that way, entities subject
to the Rule can serve as a kind of pass-through, non-disclosure
vehicle. Id.

                               C.

     Crossroads GPS is one such entity. Since its creation as a
501(c)(4) social welfare organization in 2010, Crossroads has
made over $100 million worth of IEs and over $75 million in
contributions to other IE-making entities. Crossroads has not
disclosed a single contribution in any of its reports to the
Commission.

     In 2012, the plaintiffs in this case, led by CREW, sought
to uncover the identities of some of Crossroads’s contributors.
Relying on news reports about a Crossroads fundraiser in
Tampa, CREW brought an administrative complaint before the
Commission. See 52 U.S.C. § 30109. The complaint asserted
that Crossroads had improperly failed to disclose certain
contributors connected to the fundraiser. See FEC MUR 6696,
First General Counsel’s Report at 1 (Mar. 7, 2014) (“OGC
Report”).

    After Crossroads responded to CREW’s allegations, the
Commission’s Office of General Counsel (OGC) prepared a
report with its factual and legal conclusions. See id. OGC’s
                               8
account of the facts explained that the Tampa event, which had
been co-hosted by Crossroads, contained two separate pitches
for donations.

     The first came from Karl Rove, an unpaid advisor to
Crossroads. Rove informed attendees of a donor willing to
give $3 million to support the election of Josh Mandel, the
Republican Senate candidate in Ohio. Rove told the Tampa
attendees that the donor wanted a “matching challenge,” which
ultimately raised $1.3 million for Crossroads. Id. at 3–6.

     For its second pitch, Crossroads played fourteen different
television ads targeting Democratic Senate candidates in
various states including Ohio. Id. at 4–5. Those ads, according
to Crossroads, were intended as examples for the attendees.
Response in MUR 6696 at 6. Upon seeing the ads, the Tampa
attendees received solicitations for contributions, and they gave
an unknown amount. OGC Report at 4–7.

     CREW’s administrative complaint argued that Crossroads
should have disclosed, under the FECA and the Rule, three
pieces of information: (i) the identity of the anonymous Josh
Mandel supporter; (ii) the identity of any “matching” Tampa
contributors; and (iii) the identity of anyone who donated after
viewing the fourteen sample ads. Am. Administrative Compl.
in MUR 6696 at 11–16. In the complaint’s “legal background”
section, CREW made an additional argument. After discussing
both FECA (c)(1) and (c)(2)(C), CREW asserted that “[t]he
FEC’s interpretation of the statute [set forth in the Rule] fails
to give full effect to these provisions.” Id. at 4, 5 & n.1. CREW
argued that, “[a]t a minimum,” the Rule is inconsistent with the
statute in requiring disclosure only of contributions intended to
support “the reported independent expenditure” rather than “an
independent expenditure.” Id. at 5 n.1.
                               9
     OGC “recommend[ed] that the Commission find no reason
to believe that Crossroads violated” the FECA or the Rule by
failing to disclose the donors’ identities. OGC Report at 13.
As OGC read the Rule, it “appears to require an express link
between the receipt and the independent expenditure,” such
that the “donation[] [is] tied to a specific” IE. Id. at 10.
According to OGC, nothing in the record suggested that the
Josh Mandel supporter intended to support any specific IE (as
opposed to generally supporting Crossroads’s efforts to win
Mandel’s election). Thus, “under the applicable Commission
regulation,” there was no obligation to disclose the donor’s
identity. Id. at 2. OGC reached the same conclusion with
respect to the other contributors CREW sought to have
disclosed. Id.

     OGC also addressed both of CREW’s statutory arguments.
As to FECA (c)(2)(C)’s use of “an” IE, compared to the Rule’s
use of “the reported” IE, OGC recognized the statute’s
“arguably more expansive approach.” Id. at 12 n.57.
Nonetheless, OGC stated, the Rule “constitutes the
Commission’s controlling interpretation.” Id. As to (c)(1),
OGC noted CREW’s argument that the provision may impose
“additional reporting obligations” for contributions “made for
the purpose of influencing a federal election generally.” Id. at
12. But because the Rule “is silent” about the existence of such
a requirement, OGC recommended a dismissal of the
complaint. Id. at 12–13. Regardless of whether the Rule fails
to require disclosures mandated by FECA (c)(1), OGC argued,
it would be inequitable to enforce any broader obligation
against Crossroads in view of Crossroads’s reliance on the
Rule. Id.

     The Commissioners deadlocked 3-3 on OGC’s
recommendations. Adhering to their typical practice when
there is no majority decision, the Commissioners voted
                              10
unanimously to dismiss the administrative complaint. Because
a majority of the Commission did not offer a Statement of
Reasons for its dismissal, the OGC memorandum
recommending dismissal became the Commission’s
controlling statement. See FEC v. Nat’l Republican Sen.
Comm., 966 F.2d 1471, 1476 (D.C. Cir. 1992).

                              D.

     CREW then brought this action against the Commission in
the United States District Court for the District of Columbia.
See Citizens for Responsibility and Ethics in Washington v.
FEC, 316 F. Supp. 3d 349, 364 (D.D.C. 2018) (“CREW I”).
CREW’s complaint included three counts, each containing a
claim under the FECA and a claim under the Administrative
Procedure Act.         See 5 U.S.C. § 706; 52 U.S.C.
§ 30109(a)(8)(A). First, CREW alleged that the Commission’s
dismissal of the complaint was arbitrary and capricious because
there was ample record evidence that the contributions at issue
were intended to support specific IEs, as required by the Rule.
Second, CREW asserted that the Commission’s reliance on the
Rule was contrary to law because the regulation conflicts with
FECA (c)(2)(C). Third, CREW alleged that the Commission’s
failure to apply the disclosure obligation in FECA (c)(1) was
contrary to law. See CREW I, 316 F. Supp. 3d at 364.

     After permitting Crossroads to intervene to defend the
Commission’s decision, the court granted summary judgment
for CREW. Id. at 357. Applying the Chevron framework, the
court declared the Rule inconsistent with both FECA (c)(1) and
(c)(2)(C). Id. at 422–23. As a result, the Commission’s
decision, which had relied on the Rule to dismiss the complaint,
was contrary to law. The court remanded the enforcement
complaint to the Commission for further proceedings. Id. It
also vacated the regulation, staying that order for 45 days to
                             11
allow the Commission to adopt new regulations. Id. The
Commission has not done so, although it issued enforcement
guidance consistent with the district court’s opinion. See FEC
Provides Guidance Following U.S. District Court Decision in
CREW v. FEC, 316 F. Supp. 3d 349 (D.D.C. 2018) (Oct. 4,
2018), https://www.fec.gov/updates/fec-provides-guidance-
following-us-district-court-decision-crew-v-fec-316-f-supp-
3d-349-ddc-2018.

     On remand, OGC again recommended dismissal of
CREW’s complaint. FEC MUR 6696R, First General
Counsel’s Report 14–17 (Aug. 5, 2018), https://eqs.fec.
gov/eqsdocsMUR/6696R_2.pdf. OGC acknowledged that
Crossroads had violated the FECA’s disclosure obligations as
construed by the district court. But OGC thought dismissal
remained warranted as a matter of prosecutorial discretion
because Crossroads had relied on the now-invalidated Rule. Id.
The Commissioners again deadlocked and thus again
dismissed the complaint. See FEC, MUR # 6696R, Summary,
https://www.fec.gov/data/legal/matter-under-review/6696R.
CREW did not seek judicial review.

     Two days after the Commission’s second dismissal,
Crossroads appealed the district court’s judgment. The
Commission declined to appeal. Crossroads also sought a stay
of the district court’s decision to vacate the Rule. Our court
denied a stay, concluding, among other things, that Crossroads
had not shown a likelihood of success on the merits. Citizens
for Responsibility & Ethics in Washington v. FEC, 904 F.3d
1014, 1017 (D.C. Cir. 2018) (“CREW II”). Crossroads then
unsuccessfully sought a stay from the Supreme Court. 139 S.
Ct. 50 (2018) (mem.).

   The parties have agreed that the Commission’s dismissal
of CREW’s administrative complaint on remand moots
                               12
CREW’s claims for relief as to the complaint itself. See CREW
II, 904 F.3d at 1017. What remains live is CREW’s claim
under the APA that the Rule is invalid as inconsistent with
FECA (c)(1) and (c)(2)(C).

                               II.

     We initially consider (and reject) various threshold
jurisdictional and procedural arguments made by both CREW
and Crossroads.

                               A.

     Although the district court permitted Crossroads to
intervene in the proceedings before that court, Crossroads must
demonstrate that it has standing to appeal the district court’s
judgment. See Diamond v. Charles, 476 U.S. 54, 68 (1986).
To do so, Crossroads must point to an “injury caused by the
judgment rather than an injury caused by the underlying facts.”
Nat. Res. Def. Council v. Pena, 147 F.3d 1012, 1018 (D.C. Cir.
1998) (internal quotation marks omitted). Crossroads clears
that hurdle.

     Crossroads will be required, as a result of the district
court’s judgment, to disclose nearly all contributions it receives
during any reporting period in which it makes IEs. That is a
significant new disclosure obligation. And that obligation
likely affects Crossroads’s ability to pursue its mission. Given
Crossroads’s focus on associational privacy, Crossroads claims
that the judgment “deter[s] [it] from making independent
expenditures” at all. Aff. of Steven J. Law 2, Docket 1757141.
The new disclosure obligations also threaten to impair
Crossroads’s fundraising prospects, as privacy-conscious
donors might cease writing checks. See N.Y. Republican State
Comm. v. SEC, 927 F.3d 499, 504 (D.C. Cir. 2019) (political
                               13
party’s “reduced ability to raise funds is a concrete and
particularized injury”).

     CREW contends that Crossroads suffers no concrete injury
from the district court’s judgment because Crossroads no
longer makes IEs. But while Crossroads has not made an IE
since 2014, it has shown its intent to resume doing so in
sufficiently concrete terms. Its president avers in an affidavit
that, “once our statutory and constitutional rights are
vindicated”—in other words, if Crossroads wins this appeal—
“it is our intention to resume making independent
expenditures.” Aff. of Steven J. Law 3, Docket 1757141. That
averment suffices to demonstrate Crossroad’s intent, and hence
its standing to bring this appeal. See N.Y. Republican State
Comm., 927 F.3d at 503–04 (affiant’s declaration that he
“would solicit contributions,” if challenged regulation were not
in effect, established cognizable injury).

                               B.

     Crossroads urges us to resolve its appeal in its favor on two
threshold procedural grounds. Neither of its arguments
persuades us.

                               1.

     Noting that the Rule was promulgated in 1980, Crossroads
contends that CREW’s challenge is barred by the six-year
statute of limitations on suits against the United States, 28
U.S.C. § 2401(a). CREW agrees that the six-year limit applies,
but argues that its action falls within a long-recognized
exception under which “those affected” when an agency “seeks
to apply [a] rule” after the statute of limitations has passed
“may challenge that application on the grounds that it conflicts
with the statute from which its authority derives.” Weaver v.
                               14
Fed. Motor Carrier Safety Admin., 744 F.3d 142, 145 (D.C.
Cir. 2014) (internal quotation marks omitted); see NLRB Union
v. Fed. Labor Relations Auth., 834 F.2d 191, 195 (D.C. Cir.
1987).

     CREW’s suit fits within the Weaver exception. OGC’s
recommendation to dismiss the complaint concluded that
Crossroads was not required to disclose “under the applicable
Commission regulation,” OGC Report at 2, because
Crossroads did not “violate[] the regulatory standard,” id. at 12
n.57, 13. OGC (and hence the Commission) thus relied on the
Rule to dismiss CREW’s complaint. The question, then, is
whether in doing so the agency “appl[ied]” the Rule to CREW
in the sense contemplated by Weaver.

     We think it did. A party may challenge a rule’s validity as
a defense against the rule’s enforcement. See NLRB Union,
834 F.2d at 195. Here, the Commission, just as it would have
done in an enforcement action, applied the Rule to the facts as
it ascertained them. And this court has already held, in Weaver
itself, that the Weaver exception is not limited to agency
enforcement actions. 744 F.3d at 145–46. Thus, just as the
Commission’s decision to enforce the Rule would be a
sufficient “application” of the Rule for purposes of the Weaver
exception, so too is the Commission’s decision not to enforce
the Rule. Cf. Am. Tel. & Tel. Co. v. FCC, 978 F.2d 727, 734
(D.C. Cir. 1992) (citing NLRB Union, 834 F.2d at 195) (earlier
agency order’s validity was “properly before” the court, when
considering agency’s dismissal of enforcement complaint,
because the dismissal “necessarily must have rested” on the
earlier order); see also Am. Scholastic TV Programming
Found. v. FCC, 46 F.3d 1173, 1178 n.2 (D.C. Cir. 1995)
(interpreting AT&T as “suggesting” that NLRB Union can be
triggered by “nonenforcement proceedings where the
                               15
[plaintiff] is nevertheless harmed by application of the
regulation”).

      Crossroads contends that the Weaver exception is
unavailable because CREW did not seek judicial review of the
Commission’s second dismissal on remand. That is irrelevant.
The question is whether CREW’s live challenge to the Rule
under the APA was time-barred at the time the complaint was
filed. See 28 U.S.C. § 2401(a) (actions are time-barred “unless
the complaint is filed within six years after the right of action
first accrues” (emphasis added)). Crossroads also notes that
CREW could have petitioned for rulemaking and then
challenged the Commission’s denial of the petition. That
would have been an option, but a party can also opt to challenge
a regulation applied against it. See NLRB Union, 834 F.2d at
195–96.

     Lastly, Crossroads argues that the Rule’s validity or
invalidity would not have affected the Commission’s ultimate
decision because the FECA provides a safe harbor from
enforcement for any person who “acts in good faith in
accordance with” a Commission rule, even if the rule is later
declared invalid. See 52 U.S.C. § 30111(e). According to
Crossroads, if the Rule’s validity did not affect the outcome of
the enforcement process, then the Rule was not really “applied”
by the Commission. But Crossroads cites no law suggesting
that an agency does not “apply” a regulation for purposes of
Weaver just because the agency could have rested its decision
on alternate grounds. To the contrary, Weaver and its ilk
“merely stand for the proposition that an agency’s application
of a rule to a party creates a new, six-year cause of action to
challenge the agency’s . . . statutory authority.”        Dunn-
McCampbell Royalty Interest, Inc. v. Nat’l Park Serv., 112
F.3d 1283, 1287 (5th Cir. 1997). The question, then, is whether
the agency in fact “applied” the Rule in the relevant sense.
                              16
What the Commission did here, for the reasons explained,
counts as such an application.

                               2.

    Crossroads contends that CREW did not properly preserve
the question of the Rule’s consistency with FECA before the
Commission or the district court. We disagree.

     First, Crossroads argues that CREW did not adequately
raise the statutory issue before the Commission. It is a “hard
and fast rule of administrative law . . . that issues not raised
before an agency are waived and will not be considered by a
court on review.” Coburn v. McHugh, 679 F.3d 924, 929 (D.C.
Cir. 2012) (internal quotation marks omitted). That issue-
exhaustion requirement does not apply in every administrative
context. See Sims v. Apfel, 530 U.S. 103, 108–10 (2000). But
to the extent it applies here, CREW satisfied it.

     CREW’s administrative complaint gave OGC (and hence
the Commission) the required “fair opportunity” to consider the
statutory issues. Ctr. for Sustainable Econ. v. Jewell, 779 F.3d
588, 601–02 (D.C. Cir. 2015) (internal quotation marks
omitted). CREW first set out its view of how both FECA (c)(1)
and FECA (c)(2)(C) operate. FECA (c)(1), CREW explained,
“requires [identification of] each person . . . who makes
[qualifying] contributions . . . to the person making the
independent expenditure.” Am. Administrative Compl. in
MUR 6696 at 4. The complaint then asserted, quoting
(c)(2)(C), that the “FECA further requires reports filed under
these provisions to identify each person who made a
contribution in excess of $200 to the person filing the report
‘which was made for the purpose of furthering an independent
expenditure.’” Id. (emphasis added). Then, just after
discussing those obligations, CREW cited the Rule and
                                17
claimed that it “fails to give full effect to these [statutory]
provisions.” Id. at 5 & n.1. Accordingly, both OGC and
Crossroads explicitly addressed the statutory argument while
the matter was before the Commission. Response in MUR
6696 at 11; OGC Report at 9–10, 12 & n.57, 13 & n.60 (citing
CREW’s complaint as the reason OGC addressed the statutory
issue).

     Crossroads makes much of the fact that CREW’s clearest
articulation of the statutory issue came in a footnote in the
“legal background” of its administrative complaint.
Crossroads cites Coburn, in which we declined to review an
earlier agency decision that the plaintiff had mentioned only in
the “background” section of his application, rather than in the
“discussion” section. 679 F.3d at 930–31. But the Coburn
plaintiff, unlike CREW, never asserted that the earlier decision
was unlawful, never asked that it be corrected, and never
“posit[ed] issues related to [it] as a basis for error.” Id. At any
rate, Coburn does not establish a bright-line exhaustion rule
focused on where precisely an issue is raised in the papers
before an agency.         Rather, the inquiry is contextual,
“depend[ing] on, among other things, the size of the record, the
technical complexity of the subject, and the clarity of the
objection.” Jewell, 779 F.3d at 602. Here, the record was
confined, the issue a straightforward question of statutory
construction, and CREW’s objection clear enough to elicit
responses from both the agency and the opposing party.

     With regard to CREW’s challenge to the Rule under FECA
(c)(1), Crossroads contends that CREW failed to preserve that
aspect of its challenge in the district court. Crossroads points
to the fact that “Claim II” of CREW’s judicial complaint,
which expressly alleges a “conflict with the . . . statute,” does
not reference FECA (c)(1), instead only mentioning (c)(2)(C).
CREW instead mentioned (c)(1) in “Claim III,” arguing that
                              18
“52 U.S.C. § 30104(c)(1) imposes a separate obligation” and
that “OGC recognized that” but then failed to apply it. Compl.
at 26. Crossroads notes that the district court, early in the
litigation, dismissed the APA claims present in “Claim I” and
“Claim III” because they were duplicative of the FECA claims
also found in those two counts.          Consequently, says
Crossroads, CREW’s challenge as to (c)(1) is no longer in the
case.

      However finely one might slice CREW’s complaint in the
district court, the (c)(1) argument is properly before us.
Crossroads itself squarely raised the issue of the Rule’s
consistency with subsection (c)(1) in its summary judgment
filings in the district court. Crossroads GPS’s Cross-Mot. for
Summ. J. at 49–50. So did the Commission, which participated
in the proceedings before that court. See FEC’s Mot. for
Summ. J. at 24–28. Analysis of subsection (c)(1) took up
several pages of the district court’s opinion and was central to
its statutory analysis. CREW I, 316 F. Supp. 3d at 388–397.
Unsurprisingly, the district court itself rejected Crossroads’s
argument that the court had dismissed CREW’s APA challenge
to (c)(1). See id. at 386 n.32. CREW thus preserved its
challenge under FECA (c)(1).

                              III.

     We come finally to the heart of the matter: whether the
Rule’s requirement that IE makers disclose only those
contributions aimed at supporting a specific IE can be squared
with FECA (c)(1) and (c)(2)(C). Our analysis is governed by
Chevron U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
837 (1984), under which we accept an agency’s reasonable
construction of an ambiguous statutory provision. City of
Arlington v. FCC, 569 U.S. 290, 296 (2013). Yet “under
Chevron, we owe [the Commission’s] interpretation of the law
                               19
no deference unless, after employing traditional tools of
statutory construction, we find ourselves unable to discern
Congress’s meaning.” SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348,
1358 (2018) (internal quotation marks omitted). “If the intent
of Congress is clear, that is the end of the matter.” Chevron,
467 U.S. at 842.

     That is the case here. The Rule conflicts with the FECA’s
unambiguous terms twice over. First, the Rule disregards
(c)(1)’s requirement that IE makers disclose each donation
from contributors who give more than $200, regardless of any
connection to IEs eventually made. Second, by requiring
disclosure only of donations linked to a particular IE, the Rule
impermissibly narrows (c)(2)(C)’s requirement that
contributors be identified if their donations are “made for the
purpose of furthering an independent expenditure.”

                               A.

    We first consider FECA (c)(1). It states that any person
who makes over $250 worth of IEs in a calendar year “shall file
a statement containing the information required under
subsection (b)(3)(A) for all contributions received by such
person.” 52 U.S.C. § 30104(c)(1).

     The language of (c)(1) yields a straightforward
interpretation. Any IE maker who surpasses the $250 trigger
must “file a statement containing” certain “information.” That
“information” is found in subsection (b)(3)(A), which governs
the disclosure obligations of political committees. Subsection
(b)(3)(A) requires “the identification of each . . . person (other
than a political committee) who makes a contribution to the
reporting committee during the reporting period, whose
contribution or contributions have an aggregate amount or
value in excess of $200 within the calendar year . . . together
                               20
with the date and amount of any such contribution.” Id.
§ 30104(b)(3)(A). That “information,” according to (c)(1),
must be disclosed “for all contributions received by” the IE
maker. Putting it all together, (c)(1)’s meaning is apparent:
any entity (excluding political committees) that makes over
$250 worth of IEs in a calendar year must disclose the name of
every donor who has given the entity over $200 in the
aggregate in “contributions,” along with the date and amount
of each of those contributions.

     Both the Supreme Court and this court have interpreted
FECA (c)(1) in that way. In FEC v. Mass. Citizens for Life,
Inc. (MCFL), 479 U.S. 238, 263–64 (1986), the Supreme Court
carved out a narrow exception to the then-existing ban on
corporate IEs, allowing IEs to be made by nonprofit
corporations organized for the purpose of promoting political
ideas. The Commission urged the Court against doing so in
order to prevent opening the door to “massive undisclosed
political spending.” Id. at 262. The Court responded by noting
that MCFL and similar entities remained subject to subsection
30104(c)’s disclosure obligations. Among those was (c)(1),
which, according to the Court, requires entities making IEs to
“identify all contributors who annually provide in the aggregate
$200 in funds intended to influence elections.” Id.

    This court adopted the same reading of (c)(1) when it
denied Crossroads’s stay application in this case. The panel
reasoned that the Rule “empties Subsection (c)(1)’s disclosure
obligation of a large portion of its intended operation” and that
Crossroads thus was “unable to demonstrate any ‘likelihood’
of success” on its statutory argument. CREW II, 904 F.3d at
1017. Although that decision’s explanation of (c)(1) does not
bind us given that the court considered only whether
Crossroads’s reading of (c)(1) was “likely” to succeed for
purposes of resolving the stay application, and although
                               21
MCFL’s description likewise is non-binding because it was not
an essential part of the Supreme Court’s holding, we think it
significant that those decisions read the plain words of
subsection (c)(1) as we do. See United States v. Fields, 699
F.3d 518, 522 (D.C. Cir. 2012) (“[C]arefully considered
language of the Supreme Court, even if technically dictum,
generally must be treated as authoritative.”)

     The FECA’s history supports that reading. Before the
1979 FECA Amendments, each previous version of the FECA
called for IE makers to disclose all contributors. As originally
enacted, the Act required “[e]very person (other than a political
committee or candidate) who makes contributions or
expenditures, other than by contribution to a political
committee or candidate,” to file “a statement containing the
information required by section 434 of this title.” 2 U.S.C.
§ 435 (1972). That information included “the full name . . . of
each person who has made one or more contributions to [the
reporting entity] . . . together with the date and amount of such
contributions.” Id. § 434(b)(2). In 1976, after Congress
amended the statute to comply with Buckley v. Valeo, 424 U.S.
1 (1976), IE makers were obligated to provide “the information
required of a person who makes a [contribution] to a candidate
or a political committee and the information required of a
candidate or political committee receiving such a
contribution.” 2 U.S.C. § 434(e)(1) (1976). That information
again included “the full name . . . of each person who has made
one or more contributions to or for such committee or
candidate . . . together with the amount and date of such
contributions.” Id. § 434(b)(2).

    The 1979 FECA Amendments thus merely retained a
contributor-disclosure requirement already present in the Act.
And as the legislative history suggests, the Amendments
“simplif[ied] reporting without affecting meaningful
                               22
disclosure.” Federal Election Campaign Act Amendments,
1979: Hearing Before the S. Comm. on Rules and Admin., 96th
Cong. 97 (1979), reprinted in Federal Election Commission,
Legislative History of Federal Election Campaign Act
Amendments of 1979, at 103.

    The lack of ambiguity in (c)(1) draws further confirmation
from Crossroads’s inability to present a plausible alternative
reading. Crossroads proposes understanding (c)(1) as a
generalized opening statement that merely instructs an IE
maker to file a report, without specifying any of the report’s
underlying contents. According to that reading, (c)(2) then
supplies all the information that must be disclosed. That
account of Congress’s intent falls short for several reasons.

     First, it is incompatible with the statutory text. Crossroads
admits that (c)(1) requires disclosing “the information required
under subsection (b)(3)(A).” 52 U.S.C. § 30104(c)(1). But
according to Crossroads, that language only calls for disclosing
the date and amount of any contribution already required to be
disclosed by (c)(2)(C). Subsection (c)(1)’s cross-reference to
subsection (b)(3)(A), in other words, would pull in only the
“date and amount” language of the latter subsection. Nothing
in (c)(1), though, cabins the information required to be
disclosed in that way. Rather, (c)(1) refers generally to “the
information required under subsection (b)(3)(A),” not some of
the information required under (b)(3)(A). And (b)(3)(A) in
turn requires “identification of each . . . person . . . whose
contribution or contributions have an aggregate amount or
value in excess of $200.” Indeed, that information—i.e., the
name of any such person—is the first and principal item of
information listed in (b)(3)(A), yet Crossroads’s reading would
leave that information out of the required disclosure, while
leaving in supplemental date-and-amount information
mentioned later in (b)(3)(A).
                                 23

     Crossroads looks for support for its reading in subsection
30104(c)’s title, which reads as follows: “Statements by other
than political committees; filing; contents; indices of
expenditures.”       Connecting each clause to a different
subsection, Crossroads claims that “filing” refers to (c)(1),
“contents” to (c)(2), and “indices” to (c)(3). As a result,
Crossroads urges, subsection (c)(1) merely contains a filing
obligation. But “[t]he plain meaning of a statute cannot be
limited by its title,” especially when, as here, the “provisions in
[the] statute do not . . . align with its title.” Nat’l Ctr. for Mfg.
Scis. v. Dep’t of Defense, 199 F.3d 507, 511 (D.C. Cir. 2000).
Subsection (c)(1) must pertain to at least some “contents,” as it
expressly requires that statements filed “contain[]” certain
“information.” 52 U.S.C. § 30104(c)(1). And (c)(2), for its
part, pertains not only to “contents” of reports, but also to the
timing of when the reports shall be filed: “in accordance with
subsection (a)(2).” Id. § 30104(c)(2)(A).

     Lastly, Crossroads points to two decisions that ostensibly
adopt its ‘opening statement’ reading of (c)(1). The first is Van
Hollen, Jr. v. FEC, 811 F.3d 486 (D.C. Cir. 2016). In dicta,
Van Hollen stated that the FECA’s “express advocacy
disclosure” provisions require IE makers “to disclose only
those ‘persons who made a contribution for the purpose of
furthering an independent expenditure.’” Id. at 493 (formatting
modified). Crossroads insists that, by using the word “only”
before quoting the language of subsection (c)(2)(C), Van
Hollen declared that subsection (c)(1) contains no contributor-
disclosure requirement of its own.

    We disagree. Subsection (c)(1) is not mentioned in the
opinion. Even the briefing in the case referenced (c)(1) only
once, on an unrelated point. See Brief for Appellee Chris Van
Hollen at 33, Van Hollen, Jr. v. FEC, 811 F.3d 486 (D.C. Cir.
                               24
2016) (No. 15-5017). Rather than conclude that Van Hollen’s
silence on (c)(1) amounted to an interpretation of (c)(1)’s
language, we think Van Hollen meant that (c)(2)(C) itself only
covers those who contribute for the purpose of furthering an
IE, consistent with that provision’s terms. As to Crossroads’s
second (and out-of-circuit) decision, FEC v. Furgatch, 807
F.2d 857 (9th Cir. 1987), its fleeting description of subsection
30104(c) was dicta offered in a footnote and does not mention
the cross-reference of (b)(3)(A). See id. at 859 n.2.

     In its reply brief, Crossroads advanced an alternative
argument tied to the meaning of “contribution.” Although the
FECA defines “contribution” to include “any [donation] made
by any person for the purpose of influencing any election for
Federal office,” 52 U.S.C. § 30101(8)(A)(i), Crossroads insists
that Buckley imposed a narrowing construction for purposes of
subsection 30104(c): a donation made for the purpose of
furthering IEs. The upshot of that argument is that, even if
(c)(1) mandates disclosure of all “contributors” who give over
$200 in the aggregate, the universe of donors covered by the
term “contributor” entirely overlaps with the reach of (c)(2)(C),
such that the only donors who count are those who give “for
the purpose of furthering an independent expenditure.” Id.
§ 30104(c)(2)(C).

     Crossroads, however, misreads Buckley. Rather than limit
the term “contribution” to donations earmarked to support IEs,
Buckley stated more broadly that the term covers any donation
“earmarked for political purposes.” 424 U.S. at 78. To the
same effect, ten years later, MCFL similarly read the term
“contribution” as used in subsection 30104(c) to cover “funds
intended to influence elections.” 479 U.S. at 262.

   Crossroads’s final argument about (c)(1) is that the
Commission was entitled to adopt a limiting construction to
                               25
avoid constitutional concerns. In Crossroads’s view, requiring
disclosure of all persons who donate over $200 for political
purposes to any entity that makes over $250 in IEs
“impos[es] . . . burdens on core political speech that are clearly
not necessary.” Crossroads Br. 51.

     The Rule, though, does not limit disclosure to
contributions intended to support IEs generally. Instead, it
requires a link to a particular expenditure. Even if there were
a First Amendment problem to be avoided, then, the narrowing
construction embodied in the Rule goes much further than
Crossroads thinks necessary. The Rule cannot, therefore, be
justified on avoidance grounds. Accordingly, we have no
occasion to decide any constitutional question concerning
(c)(1), or to delineate the precise scope of its requirement to
disclose all donations “made . . . for the purpose of influencing
any election for Federal office.” 52 U.S.C. § 30101(8)(A)
(definition of “contribution”).

     In sum, FECA (c)(1) unambiguously requires an entity
making over $250 in IEs to disclose the name of any
contributor whose contributions during the relevant reporting
period total $200, along with the date and amount of each
contribution. The Rule does not require such disclosures, and
yet it purports to implement (c)(1). 45 Fed. Reg. at 15087. The
Rule therefore is invalid.

                               B.

    The Rule is also contrary to (c)(2)(C). That provision
requires “the identification of each person who made a
contribution in excess of $200 to the [IE maker] which was
made for the purpose of furthering an independent
expenditure.” 52 U.S.C. § 30104(c)(2)(C). The Rule,
however, requires disclosure of the identity only of persons
                                 26
whose contributions were “made for the purpose of furthering
the reported independent expenditure.”          11 C.F.R.
§ 109.10(e)(1)(vi) (emphasis added). The Rule thus exempts
from disclosure any contribution intended to support IEs in
general, rather than a particular IE.

     That contravenes the plain meaning of the phrase, “for the
purpose of furthering an independent expenditure,” which
naturally reads more broadly than referring only to a particular
IE. If we were confronted with a statute that covered grants
“made for the purpose of furthering an infrastructure project”
or transactions “made for the purpose of furthering a fraudulent
scheme,” we would assume that Congress intended to reach
any such project or scheme. So too here: FECA (c)(2)(C) is
naturally read to cover contributions intended to support any IE
made by the recipient.

     As was the case with (c)(1), our reading accords with both
the Supreme Court’s understanding of the statute in MCFL and
our court’s interpretation when denying a stay in this case. In
MCFL, the Court stated that, under subsection (c)(2)(C), IE
makers are “bound to identify all persons making contributions
over $200 who request that the money be used for independent
expenditures.” 479 U.S. at 262. This court agreed in its stay
decision, concluding that “the regulation shrinks the statutory
duty to disclose contributions intended for ‘an expenditure’
down to only those donations intended to support ‘the’ specific
‘reported independent expenditure,’” thereby “squeez[ing] the
Act’s explicit disclosure obligation beyond what the plain
statutory text can bear.” CREW II, 904 F.3d at 1017.

     Dictionary definitions of the word “an” fortify our reading.
According to the Oxford English Dictionary, the indefinite
articles “a” and “an” are used when “referring to something not
specifically identified . . . but [instead] treated as one of a class:
                               27
one, some, any.” A, Oxford English Dictionary (3d ed., June
2008), www.oed.com/view/Entry/4 (last visited June 27,
2020). Dictionaries from the period in which (c)(2)(C) was
enacted are in agreement. See A, Random House College
Dictionary (Rev. ed. 1980) (defining “a” as “any one of some
class or group”); A, Black’s Law Dictionary (5th ed. 1979)
(“‘A’ means ‘one’ or ‘any’ . . . [and] is not necessarily a
singular term; it is more often used in the sense of ‘any’ and is
then applied to more than one individual object.”); A,
Webster’s Third New International Dictionary (1976 ed.)
(“‘[A]’ is used . . . when the individual in question is
undetermined, unidentified, or unspecified”).

     The statutory context points to the same understanding.
Subsection 30104(c)(2) contains the noun phrase “independent
expenditures” three times, once in each subparagraph. First,
(c)(2)(A) requires the IE maker to “indicat[e] whether the
independent expenditure [being disclosed] is in support of, or
in opposition to, the candidate involved.”          52 U.S.C.
§ 30104(c)(2)(A) (emphasis added). Next, (c)(2)(B) requires
certifying that “such independent expenditure [was
not] made in cooperation . . . with . . . any candidate.” Id.
§ 30104(c)(2)(B) (emphasis added). Finally, (c)(2)(C) calls for
identifying “each person who made a contribution . . . which
was made for the purpose of furthering an independent
expenditure.” Id. § 30104(c)(2)(C) (emphasis added). The
change from “such” to “an” indicates that Congress did not
intend to limit FECA (c)(2)(C)’s coverage to “the reported” IE,
as the Rule does. If Congress had intended to cover only “the
reported” IE, it could have retained the pronoun “such,” which
it had just used to convey that precise meaning.

     Crossroads argues that the pre-1979 FECA did not require
disclosure of contributions generally intended to support IEs,
and points to legislative history suggesting that the 1979
                               28
Amendments did not expand the information to be reported as
compared with previous versions of the Act. Because the
language of (c)(2)(C) is clear, however, we have no warrant to
look to the legislative history. At any rate, the 1976 version of
the FECA is ambiguous as to whether contributions generally
intended to support IEs, but not earmarked to support a
particular IE, needed to be disclosed. See 2 U.S.C. § 434(e)(1)
(1976) (requiring disclosure of “contributions . . . expressly
advocating the election or defeat of a clearly identified
candidate”). Crossroads points to disclosure forms used by the
Commission at the time, in an effort to show that the
Commission did not require disclosure of contributions
intended to support IEs generally. The forms, though, do not
tell us what Congress intended in 1976, let alone what
Congress intended in 1979.

     Crossroads next observes that Congress did not disapprove
the Rule when it was submitted for legislative review in 1980
(as required by the FECA, see 52 U.S.C. § 30111), and it has
never amended subsection 30104(c) despite having made
several changes to related provisions of the FECA. Therefore,
Crossroads submits, Congress has ratified the Rule’s approach
to implementing subsection 30104(c).

     We disagree. By all accounts, disclosure under 30104(c)
was barely an issue until 2010, much less one we may assume
would have drawn Congress’s attention. Until the decisions in
Citizens United and SpeechNow.org, IEs made up a relatively
small slice of election-related spending. An even smaller
portion of overall IEs were subject to 30104(c), which is
limited to IEs produced by entities other than political
committees. And those IEs were usually made by individuals,
not organizations soliciting contributions from others. As a
result, the fact that Congress did not block the Rule in 1980, or
countermand it when enacting new laws such as the Bipartisan
                               29
Campaign Reform Act of 2002, Pub. L. No. 107-155, 116 Stat.
81, is not probative of Congressional intent vis-a-vis the Rule.
See Rapanos v. United States, 547 US. 715, 750 (2006)
(plurality). In any event, as the stay panel aptly put it,
regulations “that so materially rewrite and recast plain statutory
text do not improve with age.” CREW II, 904 F.3d at 1018.

     Finally, Crossroads argues that our interpretations of
FECA (c)(1) and (c)(2)(C) render the two provisions entirely
duplicative and thus must be erroneous. While it is true that
every contributor who must be identified under (c)(2)(C) must
also be disclosed under (c)(1), that does not make the two
subsections completely coextensive or render (c)(2)(C)
superfluous.     FECA (c)(2)(C) still calls for providing
information that (c)(1) does not—namely, whether a disclosed
“contribution” was intended to support IEs or instead aimed
only at supporting the recipient’s other election-related
activities. There is then no reason to refrain from giving the
terms of (c)(2)(C) their natural reading. And because (c)(2)(C),
on that reading, establishes a broader disclosure mandate than
the Rule ostensibly implementing it, the Rule is invalid.

                       *   *    *   *    *

     For the foregoing reasons, we affirm the judgment of the
district court.

                                                     So ordered.